DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response After Final Action filed 28 January 2021.  Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 11, 12, 15, 17, 18, and 20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Shurtz on 29 January 2021.

The application has been amended as follows: 

	In claim 5, line 2: “comprise” has been changed to --comprises--.
	In claim 12, last line: “the selected” has been changed to --a selected--.

	In claim 15, line 9 and again in line 10 (last line): “collimator wheel” has been changed to --collimator body-- (for both instances).
	In claim 17, line 11: “the desired first therapy beam” has been changed to --the first radiation beam--.
	In claim 17, line 13: “the beam” has been changed to --the radiation beam--.
	In claim 18, line 4: “the first therapy beam” has been changed to --the first radiation beam--.
	In claim 18, line 8: “the desired second therapy beam” has been changed to --the second radiation beam--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-16, none of the prior art of record teaches or reasonably suggests such a circular collimator body in conjunction with a therapeutic linear accelerator, wherein the collimator is rotatable, has at least two channels arranged perpendicular to the rotational axis, wherein the channels extend across the entire diameter.  As discussed in the Interview of 21 January 2021, Yu’s target is in the center of the collimator and so Yu’s channels do not extend across the entire diameter of the collimator.  Regarding claims 17-20, none of the prior art of record teaches or reasonably suggests such a method of radiation treatment wherein the system transmits the radiation beam only .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THADDEUS B COX/Primary Examiner, Art Unit 3791